 



Exhibit 10.1
CONVERTIBLE NOTE AND WARRANT SALE AGREEMENT
     CONVERTIBLE NOTE AND WARRANT SALE AGREEMENT (this “Agreement”) dated as of
September 28, 2006 between AMATIS LIMITED (“Seller”), Global Employment
Holdings, Inc. (“Global”) and the Purchasers named in Schedule I hereto (the
“Purchasers”).
RECITALS
     Seller owns $18,170,000 aggregate principal amount of Senior Secured
Convertible Notes (the “Notes”) issued by Global and warrants to purchase
290,720 shares of Global’s common stock with an exercise price of $6.25 per
share (the “Warrants,” and together with the Notes, the “Securities”), purchased
from Global on March 31, 2006; and
     Seller wishes to sell, and the Purchasers wish to purchase, the Securities
on the terms set forth herein (the “Sale”).
AGREEMENT
Seller and the Purchasers agree as follows:
1. Purchase and Sale. Subject to the terms and conditions herein, each Purchaser
shall purchase the portion of the Securities set forth opposite its name on
Schedule I hereto for the dollar amount set forth opposite its name thereon
(together, the “Purchase Price”). The full interest payment due on October 1,
2006 shall be paid to the Purchasers. On the business day that all parties
hereto have executed and delivered this Agreement (the “Closing Date”), each
Purchaser shall pay by wire transfer its portion of the Purchase Price to Seller
pursuant to wire instructions furnished by Seller. On the Closing Date, Global
shall (i) cancel on its books the Securities held in the name of Seller,
(ii) cancel on its books the Securities purchased by Global hereunder, and
(iii) issue new Securities in the names and amounts forth on Schedule I and
deliver them to the respective Purchasers. Also on the Closing Date Seller shall
return the old Securities to Global. Assuming each Purchaser otherwise fulfills
its obligations to pay for its portion of Securities as outlined in this
Agreement, Global hereby attests that the validity of each such Purchaser’s
ownership in its portion of Securities to be purchased shall be absolute and in
no way be contingent on, or dependent upon, the Seller fulfilling its
obligations to deliver its old Securities to Global.
2. Closing Conditions.

  (a)   The obligations of each Purchaser under this Agreement are subject to
satisfaction of the following conditions:

               (i) Representations and Warranties. The representations and
warranties of Seller contained in Section 3 will be true and correct on and as
of the Closing Date with the same effect as though such representations and
warranties had been made on and as of the Closing Date.

 



--------------------------------------------------------------------------------



 



               (ii) Performance. Seller will have performed and complied with
all covenants, agreements, obligations and conditions contained in this
Agreement that are required to be performed or complied with by it on or before
the Closing Date.
               (iii) Certificate. An officer of Seller will deliver to the
Purchasers a certificate dated the Closing Date and certifying that the
conditions specified in paragraphs (a) and (b) have been fulfilled.
               (iv) No Injunctions. No temporary restraining order, preliminary
or permanent injunction or other order issued by any court of competent
jurisdiction or other legal or regulatory restraint or prohibition preventing
the consummation of the Sale shall have been issued, nor shall any proceeding
brought by a domestic administrative agency or commission or other domestic
governmental entity or other third party, seeking any of the foregoing be
pending.

  (b)   The obligations of Seller under this Agreement are subject to
satisfaction of the following conditions:

     (i) Representations and Warranties. The representations and warranties of
each Purchaser contained in Section 4 will be true and correct on and as of the
Closing Date with the same effect as though such representations and warranties
had been made on and as of the Closing Date.
     (ii) Performance. Each Purchaser will have performed and complied with all
covenants, agreements, obligations and conditions contained in this Agreement
that are required to be performed or complied with by it on or before the
Closing Date.
     (iii) No Injunctions. No temporary restraining order, preliminary or
permanent injunction or other order issued by any court of competent
jurisdiction or other legal or regulatory restraint or prohibition preventing
the consummation of the Sale shall have been issued, nor shall any proceeding
brought by a domestic administrative agency or commission or other domestic
governmental entity or other third party, seeking any of the foregoing be
pending.
3. Representations and Warranties of Seller. Seller hereby represents and
warrants to the Purchasers that:

  (a)   Organization. Seller is a company duly organized, validly existing and
in good standing under the laws of the Cayman Islands, and has all necessary
limited partnership powers to own its assets and to carry on its business as now
owned and operated by it.

2



--------------------------------------------------------------------------------



 



  (b)   Authority. This Agreement and the Sale have been approved by all
requisite corporate action; Seller has full power and authority to execute,
deliver and perform this Agreement; this Agreement is a legal, valid and binding
obligation of Seller and is enforceable in accordance with its terms and
conditions, except as such enforceability may be limited by general principles
of equity or applicable bankruptcy, insolvency, reorganization, moratorium,
fraudulent conveyance, liquidation or similar laws relating to, or affecting
generally, the enforcement of applicable creditors’ rights and remedies.     (c)
  No Conflicts. Neither the execution and delivery of this Agreement nor the
consummation by Seller of the Sale will: (i) conflict with or result in any
breach of any provision of its constitutive documents; (ii) require any consent,
approval, authorization or permit of, or registration, declaration or filing
with or notification to, any governmental authority; (iii) result in a violation
or breach of, or constitute (with or without notice or lapse of time or both) a
default (or give rise to any right of termination, cancellation or acceleration
or lien or other charge or encumbrance) under, any of the terms, conditions or
provisions of any material note, license, agreement or other instrument or
obligation to which Seller or any of its assets may be bound; or (iv) violate
any order, writ, injunction, decree, statute, rule or regulation applicable to
Seller or its assets.     (d)   Ownership of Securities. Seller is the
beneficial and record owner of the Securities, free and clear of any
encumbrance.     (e)   Litigation. There is no action, proceeding or
investigation pending to which Seller is a party or, to Seller’s knowledge,
threatened, against Seller, which questions the validity of this Agreement or
impairs the ability of Seller to consummate the Sale.     (f)   Fair Value. The
Purchase Price represents fair value to Seller for the Securities.

4. Representations and Warranties of Purchasers. Each Purchaser, severally and
not jointly, hereby represents and warrants to Seller that:

  (a)   Purchase Entirely for Own Account. The Securities will be acquired for
investment for such Purchaser’s own account, not as a nominee or agent, and not
with a view to the resale or distribution of any part thereof. Such Purchaser
has no present intention of selling, granting any participation in, or otherwise
distributing the same. Such Purchaser does not have any contract, undertaking,
agreement or arrangement with any person to sell, transfer or grant
participations to such person or to any third person, with respect to any of the
Securities.     (b)   Accredited Investor. Such Purchaser acknowledges that
it/he/she is an “accredited investor” within the meaning of Rule 501 under the
Securities Act of 1933, as amended (the “Act”) as presently in effect.

3



--------------------------------------------------------------------------------



 



  (c)   Restricted Securities. Such Purchaser understands that the Securities
have not been sold pursuant to a registration statement under the Act, or under
the laws of any jurisdiction and that the Securities are characterized as
“restricted securities” under the federal securities laws inasmuch as they are
being acquired in a transaction not involving a public offering and that under
such laws and applicable regulations such securities may be resold without
registration under the Act only in certain limited circumstances. In this
connection, such Purchaser represents that it is familiar with Rule 144 under
the Act, as presently in effect, and understands the resale limitations imposed
thereby and by the Act, including without limitation, the Rule 144 condition
that current information about the Company be made available to the public.    
(d)   Acknowledgments. Such Purchaser is aware that: (i) investment in the
Securities involves a high degree of risk, lack of liquidity and substantial
restrictions on transferability of interest, and (ii) no federal or state agency
or any other government or governmental agency has made any finding or
determination as to the fairness for investment by the public, nor any
recommendation or endorsement of the Securities.     (e)   Reliance on
Exemptions. Such Purchaser understands that the Securities are being offered and
sold to it in reliance on specific exemptions from the registration requirements
of United States federal and state securities laws and that the Seller is
relying in part upon the truth and accuracy of, and such Purchaser’s compliance
with, the representations, warranties, agreements, acknowledgments and
understandings of such Purchaser set forth herein in order to determine the
availability of such exemptions and the eligibility of such Purchaser to acquire
the Securities.     (f)   Validity, Enforcement. This Agreement has been duly
and validly authorized, executed and delivered on behalf of such Purchaser and
shall constitute the legal, valid and binding obligations of such Purchaser
enforceable against such Purchaser in accordance with their respective terms,
except as such enforceability may be limited by general principles of equity or
to applicable bankruptcy, insolvency, reorganization, fraudulent conveyance,
moratorium, liquidation and other similar laws relating to, or affecting
generally, the enforcement of applicable creditors’ rights and remedies.

5. Registration. Global agrees and acknowledges that the common stock issuable
upon conversion and exercise of the Securities shall be deemed to be Registrable
Securities as defined in the Registration Rights Agreement, dated as of
March 31, 2006, pursuant to which Global agreed to provide registration rights
under the Securities Act of 1933, as amended, and the rules and regulations
thereunder, or any similar successor statute, and applicable state securities
laws. Global shall promptly following the Closing make the appropriate filing
with the Securities and Exchange Commission to permit the Purchasers to sell
such Registrable Securities pursuant to Global’s effective resale registration
statement.

4



--------------------------------------------------------------------------------



 



6. Independent Nature of Purchasers’ Obligations and Rights. The obligations of
each Purchaser under this Agreement are several and not joint with the
obligations of any other Purchaser, and no Purchaser shall be responsible in any
way for the performance of the obligations of any other Purchaser under this
Agreement. Each Purchaser confirms that it has independently participated in the
negotiation of the transaction contemplated by this Agreement with the advice of
its own counsel and advisors, that it has independently determined to enter into
the transactions contemplated hereby, that it is not relying on any advice from
or evaluation by any other Purchaser, and that it is not acting in concert with
any other Purchaser in making its purchase of Securities hereunder or in
monitoring its investment in the Company. Nothing contained herein and no action
taken by any Purchaser hereto shall be deemed to constitute the Purchasers as a
partnership, an association, a joint venture or any other kind of entity or
group, or create a presumption that the Purchasers are in any way acting in
concert or as members of a “group” for purposes of Section 13(d) of the
Securities Exchange Act of 1934, as amended.
7. Miscellaneous.

  (a)   Time of Essence. Time is of the essence of this Agreement and of each
and every provision hereof.     (b)   Entire Agreement. This Agreement contains
the entire Agreement and understanding between the parties hereto and supersedes
all prior agreements and understandings.     (c)   Choice of Law. This Agreement
and its application shall be governed by the laws of the state of Delaware.    
(d)   Counterparts. This Agreement may be executed simultaneously in one or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.     (e)   Notices. All
notices, requests, demands and other communications under this Agreement shall
be in writing and shall be deemed to have been duly given on the date of service
if served personally on the party to whom notice is to be given, or on the next
business day when delivered to a recognized overnight courier service:        
To Seller:

c/o Amaranth Advisors L.L.C.
One American Lane
Greenwich, CT 06831
Attn: General Counsel
Fax: (203) 422-3540
Telephone: (203) 422-3340
To Each Purchaser: As set forth on Schedule I.

5



--------------------------------------------------------------------------------



 



  (f)   Binding Effect. This Agreement shall inure to and be binding upon the
heirs, executors, personal representatives, successors and assigns of each of
the parties to this Agreement.     (g)   Mutual Cooperation. The parties hereto
shall cooperate with each other to achieve the purpose of this Agreement and
shall execute such other and further documents and take such other and further
actions as are legally required to effect the transaction described herein.    
(h)   Expenses. Each party shall bear its own costs and expenses in connection
with this Agreement and the transactions contemplated hereby.     (i)   Brokers
and Finders. Each party hereto represents that no brokerage or finder’s fee has
been paid or is payable by such party in connection with the Sale.     (j)  
Public Announcements. Seller and each Purchaser acknowledge that Global will
disclose the Sale in a filing on Form 8-K with the Securities and Exchange
Commission and may also make a press release disclosing the Sale in the form
attached hereto as Schedule II; provided, however, that in all other instances,
Global will not publicly disclose the names of Seller or any Purchaser without
Seller or such Purchaser’s prior written consent, except as required by law.

6



--------------------------------------------------------------------------------



 



     In witness whereof, the parties have executed this Agreement on the date
indicated above.

                          SELLER:            
 
                        AMATIS LIMITED                 By:   Amaranth Advisors,
L.L.C., Its Trading Advisor       GLOBAL EMPLOYMENT HOLDINGS, INC.    
 
                        By:   /s/ Karl J. Wachter       By:   /s/ Howard Brill  
                            Name: Karl J. Wachter
  Title: Authorized Signatory           Name: Howard Brill
     Title: President and Chief Executive Officer    

                  PURCHASERS:    
 
                RADCLIFFE SPC, LTD. for and on behalf of the Class A Convertible
Crossover Segregated Portfolio    
 
           
 
  By:   RG Capital Management, L.P    
 
           
 
  By:   RGC Management Company, L.L.C.    
 
           
 
  By:   /s/ Gerald F. Stahlecker    
 
     
 
Name: Gerald F. Stahlecker    
 
      Title: Managing Director    

                  WHITEBOX CONVERTIBLE ARBITRAGE PARTNERS, LP    
 
           
 
  By:   Whitebox Convertible Arbitrage Advisors LLC    
 
           
 
  By:   Whitebox Advisors LLC    
 
           
 
  By:   /s/ Jonathan Wood    
 
     
 
Name: Jonathan Wood    
 
      Title: Chief Financial Officer/Director    

7



--------------------------------------------------------------------------------



 



                  GUGGENHEIM PORTFOLIO XXXI, LLC    
 
           
 
  By:   Guggenheim Advisors, LLC    
 
           
 
  By:   Whitebox Advisors LLC    
 
           
 
  By:   /s/ Jonathan Wood    
 
     
 
Name: Jonathan Wood    
 
      Title:  Chief Financial Officer    

                  PANDORA SELECT PARTNERS, LP    
 
           
 
  By:   Pandora Select Advisors LLC    
 
           
 
  By:   /s/ Jonathan Wood    
 
     
 
Name: Jonathan Wood    
 
      Title:  Chief Financial Officer/Director    

                  WHITEBOX INTERMARKET PARTNERS, LP    
 
           
 
  By:   Whitebox Intermarket Advisors LLC    
 
           
 
  By:   Whitebox Advisors LLC    
 
           
 
  By:   /s/ Jonathan Wood    
 
     
 
Name: Jonathan Wood    
 
      Title:  Chief Financial Officer/Director    

8



--------------------------------------------------------------------------------



 



                  CONTEXT ADVANTAGE FUND, LP
f/k/a Context Convertible Arbitrage Fund, L.P.

By: Context Capital Management LLC, its General Partner    
 
           
 
  By:   /s/ Michael S. Rosen    
 
     
 
Name: Michael S. Rosen    
 
      Title: Managing Member    

                  CONTEXT OFFSHORE ADVANTAGE FUND, LTD.
f/k/a Context Convertible Arbitrage Offshore, Ltd.

By: Context Capital Management LLC, its Investment Advisor    
 
           
 
  By:   /s/ Michael S. Rosen    
 
     
 
Name: Michael S. Rosen    
 
      Title: Managing Member    

                  CONTEXT OPPORTUNISTIC MASTER FUND, L.P.

By: Context Capital Management LLC, its General Partner    
 
           
 
  By:   /s/ Michael S. Rosen    
 
     
 
Name: Michael S. Rosen    
 
      Title: Managing Partner    

9



--------------------------------------------------------------------------------



 



                  GLOBAL EMPLOYMENT HOLDINGS, INC.    
 
           
 
  By:   /s/ Howard Brill
 
Name: Howard Brill    
 
      Title: President and Chief Executive Officer    

                  CAPITAL RESOURCES GROWTH, INC.    
 
           
 
  By:   /s/ Charles Gwirtsman    
 
     
 
Name: Charles Gwirtsman    
 
      Title: President    

                  /s/ Howard Brill                   Howard Brill    
 
                /s/ Kenneth Michaels                   Kenneth Michaels    
 
                /s/ Steven Pennington                   Steven Pennington    
 
                /s/ Michael Lazrus                   Michael Lazrus    
 
                /s/ Terry Koch                   Terry Koch    

10



--------------------------------------------------------------------------------



 



                  /s/ Fred Viarrial                   Fred Viarrial    
 
                /s/ Daniel Hollenbach                   Daniel Hollenbach    
 
                /s/ Gregory Bacharach                   Gregory Bacharach    
 
                /s/ Steven List                   Steven List    
 
                /s/ Richard Goldman                   Richard Goldman    
 
                /s/ Luci Altman                   Luci Altman    
 
                /s/ Jay Wells                   Jay Wells    

11



--------------------------------------------------------------------------------



 



SCHEDULE I

                                      Aggregate             Address and  
Principal Amount   Number of     Purchaser   Facsimile Number   of Notes  
Warrants   Purchase Price  
Radcliffe SPC, Ltd.
for and on behalf of Class A Convertible Crossover Segregated Portfolio
  c/o RG Capital Management, L.P.
3 Bala Plaza — East, Suite 501
Bala Cynwyd, PA 19004
Attention: Gerald Stahlecker

Facsimile: (610) 617-5900
Telephone: (610) 617-0570   $ 3,210,000.00       51,360     $ 2,792,700.00  
 
                           
Whitebox Convertible Arbitrage Partners, LP
  3033 Excelsior Blvd., #300 Minneapolis, MN 55416

Telephone: (612) 253-6028   $ 2,681,000.00       42,896     $ 2,332,470.00  
 
                           
Guggenheim Portfolio XXXI, LLC
  3033 Excelsior Blvd., #300 Minneapolis, MN 55416

Telephone: (612) 253-6028   $ 192,000.00       3,072     $ 167,040.00  
 
                           
Pandora Select Partners, LP
  3033 Excelsior Blvd., #300 Minneapolis, MN 55416

Telephone: (612) 253-6028   $ 415,000.00       6,640     $ 361,050.00  
 
                           
Whitebox Intermarket Partners, LP
  3033 Excelsior Blvd., #300 Minneapolis, MN 55416

Telephone: (612) 253-6028   $ 415,000.00       6,640     $ 361,050.00  
 
                            Context Advantage Fund, LP

f/k/a Context Convertible Arbitrage Fund, L.P.
  12626 High Bluff Drive, Ste 440
San Diego, CA 92130

Telephone: (858) 481-3666   $ 530,000.00       8,480     $ 461,100.00  
 
                            Context Offshore Advantage Fund, Ltd.

f/k/a Context Convertible Arbitrage Offshore, Ltd.
  12626 High Bluff Drive, Ste 440
San Diego, CA 92130

Telephone: (858) 481-3666   $ 2,038,000.00       32,608     $ 1,773,060.00  

 



--------------------------------------------------------------------------------



 



                                      Aggregate             Address and  
Principal Amount   Number of     Purchaser   Facsimile Number   of Notes  
Warrants   Purchase Price  
Context Opportunistic Master Fund, L.P.
  12626 High Bluff Drive, Ste 440
San Diego, CA 92130

Telephone: (858) 481-3666   $ 642,000.00       10,272     $ 558,540.00  
 
                           
Global Employment Holdings, Inc.
  10375 Park Meadows Dr., Suite 375
Lone Tree, CO 80124

Fax: (303) 216-9533   $ 5,744,000.00       91,904     $ 4,997,280.00  
 
                           
Capital Resources Growth, Inc.
  1515 Arapahoe St, Tower 1 Suite 1500
Denver CO 80202

Fax: (303) 390-5015   $ 115,000.00       1,840     $ 100,050.00  
 
                           
Howard Brill
  Global Employment Solutions, Inc.
10375 Park Meadows Dr., Suite 375
Lone Tree, CO 80124

Fax: (303) 216-9533   $ 1,150,000.00       18,400     $ 1,000,500.00  
 
                           
Kenneth Michaels
  Global Employment Solutions, Inc.
10375 Park Meadows Dr., Suite 375
Lone Tree, CO 80124

Fax: (303) 216-9533   $ 575,000.00       9,200     $ 500,250.00  
 
                           
Steven Pennington
  Global Employment Solutions, Inc.
10375 Park Meadows Dr., Suite 375
Lone Tree, CO 80124

Fax: (303) 216-9533   $ 11,500.00       184     $ 10,005.00  
 
                           
Michael Lazrus
  Global Employment Solutions, Inc.
10375 Park Meadows Dr., Suite 375
Lone Tree, CO 80124

Fax: (303) 216-9533   $ 23,000.00       368     $ 20,010.00  

2



--------------------------------------------------------------------------------



 



                                      Aggregate             Address and  
Principal Amount   Number of     Purchaser   Facsimile Number   of Notes  
Warrants   Purchase Price  
Terry Koch
  Global Employment Solutions, Inc.
10375 Park Meadows Dr., Suite 375
Lone Tree, CO 80124

Fax: (303) 216-9533   $ 34,500.00       552     $ 30,015.00  
 
                           
Fred Viarrial
  Global Employment Solutions, Inc.
10375 Park Meadows Dr., Suite 375
Lone Tree, CO 80124

Fax: (303) 216-9533   $ 29,000.00       464     $ 25,230.00  
 
                           
Daniel Hollenbach
  Global Employment Solutions, Inc.
10375 Park Meadows Dr., Suite 375
Lone Tree, CO 80124

Fax: (303) 216-9533   $ 29,000.00       464     $ 25,230.00  
 
                           
Gregory Bacharach
  Global Employment Solutions, Inc.
10375 Park Meadows Dr., Suite 375
Lone Tree, CO 80124

Fax: (303) 216-9533   $ 58,000.00       928     $ 50,460.00  
 
                           
Steven List
  Global Employment Solutions, Inc.
10375 Park Meadows Dr., Suite 375
Lone Tree, CO 80124

Fax: (303) 216-9533   $ 150,000.00       2,400     $ 130,500.00  
 
                           
Richard Goldman
  Global Employment Solutions, Inc.
10375 Park Meadows Dr., Suite 375
Lone Tree, CO 80124

Fax: (303) 216-9533   $ 58,000.00       928     $ 50,460.00  
 
                           
Luci Altman
  Global Employment Solutions, Inc.
10375 Park Meadows Dr., Suite 375
Lone Tree, CO 80124

Fax: (303) 216-9533   $ 58,000.00       928     $ 50,460.00  

3



--------------------------------------------------------------------------------



 



                                      Aggregate             Address and  
Principal Amount   Number of     Purchaser   Facsimile Number   of Notes  
Warrants   Purchase Price  
Jay Wells
  Global Employment Solutions, Inc.
10375 Park Meadows Dr., Suite 375
Lone Tree, CO 80124

Fax: (303) 216-9533   $ 12,000.00       192     $ 10,440.00  
 
                         
 
       TOTAL   $ 18,170,000.00       290,720     $ 15,807,900.00  
 
                       

4



--------------------------------------------------------------------------------



 



SCHEDULE II
Global Employment Holdings Refinances $5,744,000 of Convertible Debt
LONE TREE, CO, September 30, 2006
Global Employment Holdings, Inc. (GEYH:OB) announced today that it has purchased
$5,744,000 principal amount of its convertible secured notes, along with
warrants to purchase 91,904 shares of Global common stock, from a fund
controlled by an institutional investor. The purchase price was 87% of principal
amount. The notes and warrants purchased by Global will be retired. In addition,
13 of Global’s directors and officers purchased, at the same price, an
additional $2,303,000 principal amount of the notes, together with warrants to
purchase 36,848 shares. The same institutional investor sold $10,123,000
principal amount (together with the 161,968 warrants purchased with the notes)
to existing investors in Global’s convertible notes at the same purchase price
of 87% of principal amount. The convertible notes were issued on March 31, 2006.
Global financed the purchase with borrowings under its existing credit facility
with Wells Fargo Business Credit.
“We are pleased to have been able to reduce our overall debt level by almost
$750,000 just six months following our recapitalization on March 31.” said
Howard Brill, Global’s chief executive officer. Charles Gwirtsman, Global’s
board chairman, said “we are gratified by the faith so many of our senior
managers and directors, as well as our other note holders, showed in Global by
purchasing convertible notes.”
Global Employment Holdings is the parent of Global Employment Solutions, Inc.,
which provides temporary placement, permanent placement and PEO services to its
clients. Global currently has offices across the United States including
Chicago, Atlanta, Tampa, Philadelphia and New York.
Global Employment Solutions’ corporate office is located at 10375 Park Meadows
Dr., Suite 375 Lone Tree, Colorado 80124. Phone: 303-216-9500; FAX:
303-216-9533.
This press release may include “forward looking statements” as defined by the
Securities and Exchange Commission (the “SEC”). Forward-looking statements
include all statements that do not relate solely to historical or current facts.
These forward-looking statements are based on the current plans and expectations
of our management and are subject to certain risks and uncertainties that could
cause actual results to differ materially from historical results or those
anticipated. These factors include, but are not limited to: economic conditions
affecting the human capital solutions industry; the adverse effect of
legislation and other matters affecting the industry; increased competition in
the industry; our dependence on certain customers; the risk that we may not be
able to retain and attract customers; the availability of and costs associated
with potential sources of financing; the loss of key personnel; our inability to
attract and retain new qualified personnel; difficulties associated with
integrating acquired businesses and customers into our operations; material
deviations from expected future workers’ compensation claims experience;
collectibility of accounts receivable; the carrying values of deferred income
tax assets and goodwill, which may be affected by future operating results; the
availability of capital or letters of credit necessary to meet state-mandated
surety deposit requirements; and government regulation.

 